Citation Nr: 1722523	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment increase of the Veteran's Department of Veterans Affairs (VA) disability benefits for his dependent children.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel








INTRODUCTION

The Veteran has active duty service in the United States Navy from June 1972 to January 1976.  The Appellant is the mother of the Veteran's children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the VA Regional Office.  The Board previously remanded this issue in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify both parties if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  The Board notes that it was established that this case qualified as a simultaneously contested claim and that it was therefore subject to special procedural regulations.  See 38 C.F.R. §§ 19.100-19.102, 20.3(p), 20.500-20.504, 20.713.  (2016).  

The April 2015 Board remand directed the RO to furnish the Veteran copies of all correspondence related to the simultaneously contested claim to which he is a party (to include the Statement of the Case and a summary of the content of all substantive appeals).  The Board notes that since the April 2015 remand was issued the Veteran has relocated from Seabrook, Texas to Houston, Texas.  

Upon review, it appears as though the Veteran was furnished a Supplemental Statement of the Case in September 2016, but he was never furnished the original Statement of the Case or a summary of the content of all substantive appeals.  Therefore, the Board must determine that there has not been substantial compliance with the orders in the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board notes that both parties were provided Information Regarding Apportionment of Beneficiary's Award (VA Form 21-0788) to update their financial information, but only the Appellant returned a completed form.  Therefore on remand the RO should make another attempt to resend the form to both parties to secure any required or updated financial information.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran copies of all correspondence related to the simultaneously contested claim to which he is a party (to include the Statement of the Case and a summary of the content of all substantive appeals) at the mailing address currently of record and provide him with an opportunity to respond.

2.  Request that both parties (Veteran and Appellant) complete an additional VA Form 21-0788 to update their financial information. 

3.  Thereafter, readjudicate the matter on appeal in accordance with all contested claim procedures.  If the benefits sought on appeal remain denied, the Appellant and the Veteran must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Both parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




